TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00593-CV


                    A. B. a/k/a A. L. B. a/k/a A. B. a/k/a M. S., Appellant

                                                   v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-18-005046, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant A.B. a/k/a A.L.B. a/k/a A.B. a/k/a M.S. filed her notice of appeal on

August 27, 2019. The appellate record was complete September 10, 2019, making appellant’s

brief due September 30, 2019. To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than October 22, 2019.

If the brief is not filed by that date, counsel may be required to show cause why she should not

be held in contempt of court.

               It is ordered on October 8, 2019.



Before Justices Goodwin, Baker, and Kelly